    Case: 1:20-cv-04405 Document #: 41 Filed: 09/29/20 Page 1 of 4 PageID #:486


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LAWRENCE H. GRESS, on behalf of           )
himself and others similarly situated,    )
                                          )
        Plaintiff,                        )
                                          )                  Case No. 1:20-cv-04405
v.                                        )
                                          )                  Hon. Jorge L. Alonso
COMMONWEALTH EDISON COMPANY, )
an Illinois corporation; JOHN DOES 1-100, )
                                          )
        Defendants.                       )

   COMMONWEALTH EDISON’S AND EXELON’S RESPONSE TO GRESS AND
  BROOKS PLAINTIFFS’ MOTION FOR APPOINTMENT OF CO-LEAD COUNSEL

       Defendants Commonwealth Edison Company (“ComEd”) and Exelon Corporation

(“Exelon”), by and through their attorneys, respond to the Gress and Brooks Plaintiffs’ Motion

for Entry of Pre-Trial Order Appointing Interim Co-Lead Counsel, Liaison Counsel, and

Executive Committee Members. (Dkt. 32.)

       1.      Various plaintiffs have filed four separate, but related, complaints against ComEd

and Exelon, among others, arising from the same common nucleus of alleged facts and alleging

overlapping violations of federal and Illinois state law. In addition to this action (20 CV 04405),

later filed cases are now pending before Judge Sharon Johnson Coleman (Brooks et al. v ComEd

et al., 20 CV 04555), Judge Sara L. Ellis (Potter et al. v. ComEd et al., 20 CV 04675), and Judge

Martha M. Pacold (South Branch et al. v. ComEd et al., 20 CV 04980).

       2.      Plaintiffs in this action – Gress – have filed motions to reassign the Brooks and

Potter cases to this Court as matters related to the Gress case. (Dkt. 20 and 22.) ComEd and

Exelon have filed a statement in support of relating and reassigning those cases. (Dkt. 26.)

Similarly, ComEd also has recently filed a motion requesting this Court deem the fourth of these

cases (South Branch, 20 CV 04980) related to Gress and recommend to the Executive
     Case: 1:20-cv-04405 Document #: 41 Filed: 09/29/20 Page 2 of 4 PageID #:487


Committee that this additional case also be reassigned. (Dkt. 39.) The claims in the South

Branch case closely track the claims in Gress, as well as the claims in Brooks and Potter, with

the claims in each case arising out of a common nucleus of alleged facts and common questions

of law. The interests of judicial efficiency will be served by having a single judge assigned as

soon as practicable to preside over all four proceedings, which in turn will help to ensure an

orderly schedule, and to avoid duplicative and wasteful motion practice.

        3.      As concerns the Gress and Brooks plaintiffs’ motion to appoint interim co-lead

counsel pursuant to Fed. R. Civ. P. 23(g) (Dkt. 32), ComEd and Exelon support and endorse

plaintiffs’ request that lead class counsel be determined, so the various plaintiffs’ groups can

coordinate appropriately on scheduling and the filing of a consolidated amended complaint.

Each of these steps will materially advance the interests of judicial efficiency and lead to an

orderly set of proceedings before this Court. ComEd and Exelon take no position, however, on

the question of which counsel should be appointed as lead counsel in this series of class actions.

        4.      Additionally, ComEd and Exelon also support the initial schedule proposed by the

Gress and Brooks plaintiffs for filing a consolidated complaint and for ComEd and Exelon to

respond to that complaint – namely, thirty days after the filing of a consolidated complaint. (See

Proposed Order: Pre-Trial Case Schedule, attached to email from M. Leonard to Chambers,

dated 9/16/20 at 10:50 pm.) ComEd and Exelon have filed an agreed motion to extend the

current date for responding to the complaints in the Gress and Brooks cases from October 1,

2020, to either (i) thirty days after the filing of a consolidated complaint, or (ii) the date a

response is due in either of the Potter or South Branch cases if they are not consolidated with the

Gress and Brooks cases, whichever date is earlier.

        5.      Counsel for ComEd and Exelon will be in attendance at the status hearing set for

October 6, 2020, and will be prepared to address questions the Court may have about their

positions on any of the motions filed to date in this matter.
                                                   2
    Case: 1:20-cv-04405 Document #: 41 Filed: 09/29/20 Page 3 of 4 PageID #:488


Dated: September 29, 2020                     Respectfully submitted,

                                              /s/ Terrence J. Truax
                                              Terrence J. Truax
Matthew E. Price (Pro Hac Vice pending)       Gayle E. Littleton
JENNER & BLOCK                                E. Glenn Rippie
1099 New York Avenue, NW Suite 900            JENNER & BLOCK LLP
Washington, DC 20001-4412                     353 N. Clark Street
Telephone: (202) 639-6000                     Chicago, IL 60654-3456
Facsimile: (202) 639-6066                     Telephone: (312) 222-9350
                                              Facsimile: (312) 527-0484

                                              Counsel for Defendants
                                              Commonwealth Edison Company and
                                              Exelon Corporation




                                          3
    Case: 1:20-cv-04405 Document #: 41 Filed: 09/29/20 Page 4 of 4 PageID #:489


                                 CERTIFICATE OF SERVICE

       I, Terrence J. Truax, an attorney, certify that I caused copies of the foregoing

COMMONWEALTH EDISON’S AND EXELON’S RESPONSE TO GRESS AND

BROOKS PLAINTIFFS’ MOTION FOR APPOINTMENT OF CO-LEAD COUNSEL to

be served on all counsel of record via the Court’s electronic filing system.




                                                   /s/ Terrence J. Truax
                                            Counsel for Defendants Commonwealth Edison
                                            Company and Exelon Corporation
